Citation Nr: 0631903	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1971 to December 
1972.  Additionally, the record reflects that he had a 
period of active duty for training from April 1965 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the N. 
Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As was noted in the December 2005 Board remand, the record 
indicates that the veteran has had two hearings scheduled in 
March and April 2004 before the Board (one Travel Board 
hearing; one video conference hearing).  The record 
indicates that the veteran was notified of the hearings, but 
failed to appear for either hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was remanded by the Board in December 2005.  The 
remand directed that the veteran be scheduled for a VA 
examination to determine the probable etiology of his 
currently diagnosed hepatitis C.  A review of the record 
indicates that the veteran failed to report for VA 
examinations on February 13, 2006 and March 7, 2006.  
Although the claims folder contains letters informing the 
veteran of these examinations, it appears as though he may 
not have received them.  For example, the May 2006 
supplemental statement of the case (SSOC) and an August 2006 
letter from the Board were returned by the United States 
Postal Service with the notations "MOVED LEFT NO ADDRESS" 
and "UNABLE TO FORWARD."   

In this regard, the Board notes that an August 2005 VA 
progress note stated that the veteran had been residing at 
[redacted] Nursing Home in [redacted] since August 2001.  

A March 2006 VA Report of Contact also noted that the 
veteran had been residing in a nursing home since August 
2001.  It was stated that the address to which 
correspondence was sent was the veteran's mother's address 
and she received the correspondence on the veteran's behalf.  
Additionally, it was noted that the Fayetteville VA Medical 
Center does not send doctors to non-VA medical facilities to 
conduct compensation and pension examinations.      

It is emphasized that the veteran does, indeed, have a 
current diagnosis of hepatitis C.  It is also noted that 
service medical records, dated June 1972, list a diagnosis 
of infectious hepatitis.  In this regard, the Board notes 
that it is the veteran's contention that his currently 
diagnosed hepatitis C is a direct result of the infectious 
hepatitis which was diagnosed in service.  A June 2002 VA 
examination report did list a diagnosis of hepatitis C.  The 
examiner stated that it was her opinion that the veteran had 
hepatitis A while in service.  She then stated, "[i]t is my 
medical opinion that his [h]epatitis C is secondary to his 
long standing IV drug use..."  The Board points out, however, 
that the examiner specifically stated that the veteran's 
claims folder was not available and not reviewed.  For this 
reason, the Board determined in the December 2005 remand 
that that the veteran should be afforded another VA 
examination, in which the claims folder is made available to 
the examiner for review in conjunction with the examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain the veteran's current 
place of residence.  Thereafter, send 
him a copy of the May 2006 SSOC, as well 
as any other relevant correspondence 
which was sent to, but not received by 
the veteran.  

2.  Schedule the veteran for a VA 
examination to determine the probable 
etiology of his currently diagnosed 
hepatitis C.  The examiner is directed 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that 1) the 
veteran's hepatitis C is related to the 
infectious hepatitis he was diagnosed 
with in service or, 2) is otherwise 
related to his military service.  If it 
is determined that the veteran is unable 
to travel for a VA examination, attempt 
to make alternative arrangements for 
examination.  If any such alternative 
arrangement is, too, not feasible, then 
the veteran's claims folder is to be 
sent to a VA physician so that he/she 
may render opinions in response to the 
above-stated questions.  In any event, 
the claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination/review.  The examination 
report/medical opinion report should 
reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  Readjudicate the claim.  Thereafter, 
if the claim on appeal remains denied, 
the veteran and his representative are 
to be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



